    Case: 4:20-cv-00266-RLW Doc. #: 38 Filed: 06/08/20 Page: 1 of 2 PageID #: 50



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

FRANCIS JAYE and SEAN MADELMA YER,                    )
individually and on behalf of all others              )
similarly situated,                                   )
                                                      )
                Plaintiffs,                           )
                                                      )
         V.                                           )       No. 4:20CV266 RL W
                                                      )
COMP ASS GROUP USA, INC., d/b/a                       )
CANTEEN VENDING SERVICES, INC.,                       )
                                                      )
                Defendants.                           )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Plaintiffs' Motion to Lift the Stay Entered by the Court

on March 25, 2020 and for Leave to File a First Amended Complaint (ECF No. 36). Defendant

Compass Group USA, Inc. ("Compass") has filed a response indicating they do not oppose the

Plaintiffs' motion. 1 The Court notes this action, Jaye v. Crane Merchandising Systems, Inc., et

al. ("Jaye") was transferred to the undersigned from the United States District Court for the

Northern District of Texas based upon the first-to-file rule. The district court found Jaye

substantially overlaps with an earlier case filed in this district, Moore v. Compass Group USA,

Inc., Cause No. 4: l 8-cv-1962-SEP (E.D. Mo.) ("Moore") and transferred Jaye for consideration

of how this Court should proceed in connection with Moore. (ECF No. 28).

         On March 9, 2020, the Court ordered the parties to file a status report with the Court

indicating how the parties plan to proceed in light of the first-filed case Moore. (ECF No. 31).

The parties failed to timely respond, and on March 25, 2020, the Court stayed the case pending



1
 The Court notes the Plaintiffs voluntarily dismissed their claims without prejudice against
Defendant Crane Merchandise Systems, Inc. on August 8, 2019. (ECF No. 24).
 Case: 4:20-cv-00266-RLW Doc. #: 38 Filed: 06/08/20 Page: 2 of 2 PageID #: 51



further notice from the parties. (ECF No. 35). Plaintiffs filed the present motion to lift the stay

on May 22, 2020, along with a request to file the First Amended Class Action Complaint

attached to the motion. (ECF Nos. 36, 36-1 ). Plaintiffs contend while Moore seeks to certify a

nationwide class, Jaye only seeks to represent a Texas class. Further, Plaintiffs defer to the

Court on whether the case should be consolidated with Moore or stayed pending a ruling on class

certification in Moore. The Court notes the Plaintiffs have not filed appropriate motions

reflecting this request. However, because Defendant Compass does not oppose Plaintiffs'

motion, the Court will lift the stay and allow Plaintiffs' to file their amended complaint.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiffs' Motion to Lift the Stay Entered by the

Court on March 25, 2020 and for Leave to File a First Amended Complaint (ECF No. 36) is

GRANTED.

       IT IS FURTHER ORDERED that the stay in this matter is lifted, and the Clerk of the

Court shall reopen the case.

       IT IS FURTHER ORDERED that the Clerk of the Court shall file Document 36-1 as

Plaintiffs' First Amended Class Action Complaint.

        IT IS FINALLY ORDERED that an Order Setting Rule 16 Conference shall be filed by

separate order.

        Dated this 8th day of June, 2020.



                                                      ~L/;#4)
                                                      RONNIE L. WHITE
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
